DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-6, 9-13 and 16-19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Doare et al. (US 2020/0158821).
Regarding claims 1, 10 and 16, Doare et al.’s figure 1 shows a circuit comprising a phase rotator (128) having input for receiving an input signal (122) and an output for providing an output signal (124/126); and a calibration portion (114, 116, 118, 120) coupled to the phase rotator portion, the calibration portion configured to determine a phase error (the phase error is captured by the phase error control 118) based on a phase estimation (phase misalignment), the phase estimation generated by way of an arccosine function (paragraph 0073, lines 18-20) as called for in claims 1, 10 and 16.


Regarding claims 3, 11, wherein the calibration portion is further configured to determine the phase error as a difference between the generated phase estimation and the input signal is discussed in paragraphs 0056.

Regarding claims 4, 12 and 17, a storage unit coupled to the phase rotator portion, the storage unit configured to store a phase error value representative of the phase error (see paragraph 0063, line 17 where storage is used and is accessible by the phase controller 118).

Regarding claims 5, 13 and 18, the phase rotator portion (120; figure 3) is configured to pre- distort the input signal based on the stored phase error value and generate an adjusted output signal at the output based on the pre-distorted input signal.

Regarding claim 6, the phase rotator portion (128, figure 3) further comprises: a mixer having a first input (inputs to the 128) coupled to the input of the phase rotator portion and a second input coupled to the storage unit and to the calibration portion (output form the 120), the mixer configured to receive the input signal at the first input and the phase error at the second input and provide a summed signal at an output signal (124).
.

Allowable Subject Matter
Claims 7-8, 14-15 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN THIEU LAM whose telephone number is (571)272-1744. The examiner can normally be reached Monday-Friday, 8:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/TUAN T LAM/Primary Examiner, Art Unit 2842                                                                                                                                                                                                        3/29/2022